     Case 1:17-cv-01789-DLC Document 416 Filed 09/13/19 Page 1 of 14



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE
COMMISSION,

                         Plaintiff,

                  v.                       CASE NO. 17-CV-1789 (DLC)

LEK SECURITIES CORPORATION,
SAMUEL LEK,
VALI MANAGEMENT PARTNERS dba
  AVALON FA LTD,
NATHAN FAYYER, and
SERGEY PUSTELNIK a/k/a
  SERGE PUSTELNIK,
                       Defendants.




         PLAINTIFF SEC’S MEMORANDUM IN SUPPORT OF MOTION
     IN LIMINE TO PRECLUDE AVALON DEFENDANTS FROM OFFERING
              EVIDENCE OF, OR REFERRING TO, RELIANCE
        ON COUNSEL, OR PRESENCE OR INVOLVEMENT OF COUNSEL



                                        David J. Gottesman
                                        Olivia S. Choe
                                        Sarah S. Nilson
                                        U.S. Securities and Exchange Commission
                                        100 F Street N.E.
                                        Washington, D.C. 20549
                                        Tel: (202) 551-4470 (Gottesman)
                                        GottesmanD@sec.gov
                                        Attorneys for Plaintiff
            Case 1:17-cv-01789-DLC Document 416 Filed 09/13/19 Page 2 of 14



                                                    TABLE OF CONTENTS



Introduction ................................................................................................................................... 1

Background ................................................................................................................................... 1


   I.        The Case ..........................................................................Error! Bookmark not defined.

   II.  The Court’s March 2018 Rulings Regarding the Lek Defendants’ Consultation With
   Counsel ......................................................................................Error! Bookmark not defined.

   III. The Pleadings and the Court’s Rulings About the Avalon Defendants’ Reliance-on-
   Counsel Defenses or Arguments ................................................Error! Bookmark not defined.

   IV. The Avalon Defendants’ Statements About Advice or Involvement of Counsel ... Error!
   Bookmark not defined.
Argument ....................................................................................................................................... 5


   I.        Legal Standards for Motions in limine ............................Error! Bookmark not defined.

   II.   The Avalon Defendants Should be Precluded From Asserting an Advice-of-Counsel
   Defense ......................................................................................Error! Bookmark not defined.

   III. The Avalon Defendants Also Should Be Precluded From Referring to, or Introducing
   Evidence of Any Involvement or Presence of Counsel .............Error! Bookmark not defined.
        A.    The Avalon Defendants Should Be Precluded From Referring to Involvement or
        Presence of Counsel ...............................................................Error! Bookmark not defined.
        B.   The Avalon Defendants Should Be Precluded From Introducing Wells Responses
        From Defense Counsel to FINRA..........................................Error! Bookmark not defined.
Conclusion ................................................................................................................................... 10
          Case 1:17-cv-01789-DLC Document 416 Filed 09/13/19 Page 3 of 14




                                           TABLE OF AUTHORITIES


Cases


Gilmore v. Macy’s Retail Holdings, No. 06-3020(JBS),
  2009 WL 140518, at *9 n.14 (D.N.J. Jan. 20, 2009) ................................................................ 11

Hart v. RCI Hospitality Holdings, Inc., 90 F. Supp. 3d 250 (S.D.N.Y. 2015) ............................... 7

Markowski v. SEC, 34 F.3d 99 (2d Cir. 1994) ................................................................................ 8

Palmieri v. Defaria, 88 F.3d 136 (2d Cir. 1996) ............................................................................ 7

SEC v. Kokesh, No. 09-cv-1021, 2014 WL 11516545 (D.N.M. July 21, 2014)........................... 10

SEC v. Mapp, No. 16-cv-00246, 2017 WL 8780604 (E.D. Tex. Dec. 4, 2017) ........................... 10

SEC v. Tourre, 950 F. Supp. 2d 666 (S.D.N.Y. 2013).................................................................. 10

United States v. Landau, 155 F.3d 93 (2d Cir. 1998) ..................................................................... 8

United States v. Paredes, 176 F.Supp.2d 179, (S.D.N.Y. 2001) .................................................... 7

United States v. Wells Fargo Bank, N.A., 132 F.Supp.3d 558 (S.D.N.Y. 2015) ........................... 9

Treatise


L. Sand, et al., Modern Federal Jury Instructions at 74–3 (2000) ................................................ 11




                                                              ii
             Case 1:17-cv-01789-DLC Document 416 Filed 09/13/19 Page 4 of 14



         Plaintiff U.S. Securities and Exchange Commission (“SEC”) provides this memorandum

of law in support of its motion in limine for an order prohibiting the Defendants Avalon FA Ltd

(“Avalon”), Nathan Fayyer (“Fayyer”) and Serge Pustelnik (“Pustelnik”) (collectively, the

“Avalon Defendants”) and their attorneys from, in front of the jury, presenting evidence of,

referring to or mentioning, any advice of, reliance on, or involvement or presence of any

attorneys in connection with the issue of whether the trading activity at issue in this case was

permissible or was a violation of the federal securities laws or other rules. 1

                                                  Introduction

         The Avalon Defendants have indicated in their pretrial disclosures that they intend to

testify about purported reliance on or involvement of counsel for the Lek Defendants. As shown

below, the Avalon Defendants should be precluded from raising such arguments or introducing

evidence on those points because they failed to timely raise any reliance-on-counsel, or

involvement-of-counsel defenses or arguments within the time permitted by the Court, the record

shows they have no factual basis for any such defenses or arguments, and they have refused on

privilege grounds to disclose facts surrounding any such supposed advice of counsel.

                                                  Background

         I.       The Case

         This case involves two manipulative strategies: layering and cross-market manipulation.

From late 2010 and through late 2016, Avalon -- a foreign trading firm trading through its

brokerage account at defendant Lek Securities Corporation (“Lek Securities”) -- used these

strategies to manipulate the U.S. securities markets. Fayyer was the disclosed owner and




         1
            The SEC has filed herewith the Declaration of David J. Gottesman, attached to which are the exhibits
cited in this memorandum
            Case 1:17-cv-01789-DLC Document 416 Filed 09/13/19 Page 5 of 14



principal of Avalon. Pustelnik was an undisclosed principal of Avalon, and also was installed as

a registered representative at Lek Securities, handling the Avalon account.

        In March 2017, the SEC filed suit against the Avalon Defendants, Lek Securities, and

Sam Lek, alleging violations of various provisions of the securities laws. ECF No. 1

(Complaint). Trial is set to being on October 21, 2019. 2 Pursuant to the Court’s scheduling

order, motions in limine are due on September 13, 2019.

        II.      The Court’s March 2018 Rulings Regarding
                 the Lek Defendants’ Consultation With Counsel

        On March 14, 2018, the SEC requested that the Court preclude the Lek Defendants (Lek

Securities and Sam Lek) from introducing at trial “evidence of, or referring to, their consultations

with counsel.” ECF No. 162 (letter dated 3/14/2018 from David J. Gottesman), at 1. The Lek

Defendants stated that they were not claiming “reliance” on counsel, but they nonetheless wished

to be allowed to refer to having consulted with counsel. The SEC asked the Court to preclude

such references to consultations with counsel because they would imply to the jury that counsel

approved of the conduct at issue. In a telephone conference on March 15, 2018, this Court

indicated that it would “instruct[] any witnesses at trial, including the Lek witnesses, that they

are not to volunteer that counsel was consulted at any time unless they are specifically asked

about consultation with counsel by the SEC attorneys.” Exhibit 1 (3/15/2018 Transcript of

Conference Call), at 6. The Lek Defendants’ counsel agreed to such an instruction. Id.

        During the March 15, 2018 call with the Court, however, the SEC’s counsel pointed out

that the SEC later might have to raise with the Court the related issue of whether the Avalon

Defendants could refer to having heard about consultations with counsel. Exhibit 1, at 7. That



        2
         Because of a prospective settlement agreement with the Lek Defendants, the SEC anticipates that the
upcoming trial will proceed as to the Avalon Defendants only.

                                                       2
         Case 1:17-cv-01789-DLC Document 416 Filed 09/13/19 Page 6 of 14



issue is the subject of this motion and is now ripe for resolution.

        III.   The Pleadings and the Court’s Rulings About the
               Avalon Defendants’ Reliance-on-Counsel Defenses or Arguments

        On October 17, 2017, the SEC filed a letter requesting the Court to address

interrogatories concerning affirmative defenses raised by the Avalon Defendants. ECF No. 104.

The Court held a telephonic conference on October 27, 2017. ECF No. 111 (10/27/2017

Transcript). During that call, the Court asked counsel for the Avalon Defendants whether they

were “relying on an advice-of-counsel defense.” Id. at 8. Counsel said he had not yet made that

determination. Id. The Court then gave the Avalon Defendants two weeks to decide. Id. at 9.

The SEC’s counsel made clear that the SEC was seeking disclosure not just of a formal

affirmative defense of reliance on counsel, but also any other argument about “avoidance of

liability based on counsel or other professionals.” Id. at 24. The Avalon Defendants’ counsel

stated he had no objection to that broad definition. Id. The Avalon Defendants did not come

forward with any assertion of any such defense or argument within the two-week period given by

the Court.

        IV.    The Avalon Defendants’ Statements
               About Advice or Involvement of Counsel

        In discovery, the Avalon Defendants revealed that they did not personally receive advice

of counsel about the propriety of the trading activity at issue in this case. While the Avalon

Defendants repeatedly pointed to advice supposedly given to the Lek Defendants by their own

counsel, they could not establish what facts such counsel were told, what advice they gave, or

any other pertinent information. Indeed, when Pustelnik was asked questions in deposition about

being privy to any advice from the Lek Defendants’ counsel at the time of the trading activity,

the Lek Defendants’ counsel (and Pustelnik’s own counsel, who also represents the other Avalon



                                                  3
         Case 1:17-cv-01789-DLC Document 416 Filed 09/13/19 Page 7 of 14



Defendants) instructed Pustelnik not to disclose any communications.

        When Pustelnik was asked if he ever had any conversations with the Lek Defendants’

outside counsel while Pustelnik was a registered representative at the firm, Pustelnik testified,

“not that I recall.” Exhibit 2 (Pustelnik 3/21/2018 Deposition Transcript (Pustelnik 3/21/2018

Dep. Tr.”) at 648:4 – 648:14.

        Pustelnik was asked if he ever saw a letter signed by Lek Securities’ attorneys. At first,

he could not remember ever having seen a letter signed by Lek Securities’ attorney. Id. at 653-

54. Later in the deposition, he testified, “I’ve seen a letter, and while not getting into the

specifics of the letter, after reading that letter and after all of the other reasons that I mentioned,

and probably a lot more that I haven’t, have caused me to form my basis” for his beliefs about

advice that might have been given. Id. at 660:9 – 660:14.

        When asked who showed him the letter, he testified that “he could not remember

exactly,” but it was either Sam Lek or another employee named Dan Hanuka, “but I’m not sure if

it was either or both.” Id. at 660:19 – 660:22. The letter was not addressed to him. Id. at 661:24

– 661:25.

        When asked what the letter said, Pustelnik refused to answer (id. at 664:23 – 664:24),

based on instructions from the Lek Defendants’ counsel (id. at 662:11- 662:19) and by

Pustelnik’s own counsel (id. at 664:8-664-15).

        When asked if he knew anything about opinions that Lek received from its outside

counsel (id. at 657:18 – 657:23), Pustelnik said that he “formed [] an opinion” that Lek Securities

“engaged with various law firms about the topics” and “based upon the events that have

happened then to make a belief that such trading has been indeed looked at very thoroughly by

Lek’s attorneys.” Id. at 658:1 – 658:8. He stated that “the relationship between Lek and its



                                                   4
           Case 1:17-cv-01789-DLC Document 416 Filed 09/13/19 Page 8 of 14



attorneys for this matter has been ongoing and very active” and that “while under counsel of

these firms, Sam Lek has maintained his position that all of these trades were fine, and he was

the final arbiter . . . .” According to Pustelnik, this “means that if [Sam Lek] has thought that the

trading was in some way in violation of applicable rules and regulations, that he would stop the

trading . . . .” Id. at 658:9 – 658:20.

          Avalon and Fayyer also offered no concrete evidence of advice of counsel. The SEC’s

interrogatory no. 5 asked:

          With regard to any allegations in the Complaint that you acted with scienter or
          negligence, state whether you contend that you may avoid such allegations on the
          grounds that you relied on any attorney, other professional, or process, and if so,
          identify the attorney, other professional, or process that you relied on, explain in
          detail precisely what you relied upon, identify and explain all of the
          communications, facts and circumstances concerning your reliance, and
          identify all documents reflecting or concerning whatever you relied upon.

Exhibit 3 (Avalon’s and Fayyer’s 12/1/2017 Responses to SEC’s Interrogatories), at 4 (emphasis

added).

          The Avalon Defendants’ response to the interrogatory stated in pertinent part that they

were “generally aware that both Mr. Lek’s opinions as to the legality of the trades, and the Q6

automated compliance process, had been thoroughly reviewed, vetted and approved by

experienced and competent independent outside counsel.” Exhibit 3, at 4-5; Exhibit 4, at 4-5

(emphasis added). Pustelnik provided the same answer to that interrogatory. Exhibit 4

(Pustelnik’s 12/1/2017 responses to SEC’s interrogatories), at 4-5 (response to Interrog. No. 5).

                                              Argument

          I.     Legal Standards for Motions in limine

          “The purpose of an in limine motion is to aid the trial process by enabling the Court to

rule in advance of trial on the relevance of certain forecasted evidence, as to issues that are



                                                   5
        Case 1:17-cv-01789-DLC Document 416 Filed 09/13/19 Page 9 of 14



definitely set for trial, without lengthy argument at, or interruption of, the trial.” Palmieri v.

Defaria, 88 F.3d 136, 141 (2d Cir. 1996)(internal quotation marks and citation omitted); Hart v.

RCI Hospitality Holdings, Inc., 90 F. Supp. 3d 250, 257 (S.D.N.Y. 2015) (same).

       This Court has informed the parties that issues concerning admissibility should be raised

with the Court outside of the trial proceedings in front of the jury. Accordingly, a motion in

limine is the proper means of raising the present issue.

       “Evidence should be excluded on a motion in limine only when the evidence is clearly

inadmissible on all potential grounds.” United States v. Paredes, 176 F.Supp.2d 179, 181

(S.D.N.Y. 2001). As shown below, references to advice supposedly given by counsel, or to the

presence or involvement of counsel are clearly inadmissible on all potential grounds.

       II.     The Avalon Defendants Should be Precluded
               From Asserting an Advice-of-Counsel Defense

       The Avalon Defendants should be precluded from asserting a reliance-on-counsel

defense. First, their Answer did not assert an affirmative defense of advice of counsel. ECF No.

65 (Avalon Defendants’ Answer), at 14-15. In the October 27, 2017 conference call, the Court

gave them two weeks to decide whether to assert any such defense (broadly defined to include

any argument to avoid liability based on counsel or other professionals). ECF No. 111, at 9. The

Avalon Defendants failed to submit any such defense within that period.

       Therefore, they should not be allowed to raise such a defense at trial. See United States v.

Landau, 155 F.3d 93, 107 (2d Cir. 1998) (affirmative defense is waived if not stated in the

answer).

       Second, even if the Court were to overlook the Avalon Defendants’ failure to formally

raise the defense, the evidence adduced in discovery makes clear that they could not establish the

elements of such a defense. To invoke a reliance-on-counsel defense, the defendant “has to

                                                   6
        Case 1:17-cv-01789-DLC Document 416 Filed 09/13/19 Page 10 of 14



show that he made complete disclosure to counsel, sought advice as to the legality of his

conduct, received advice that his conduct was legal, and relied on that advice in good faith.”

Markowski v. SEC, 34 F.3d 99, 105 (2d Cir. 1994).

        Discovery revealed that those elements are not present here. As shown by Pustelnik’s

deposition testimony, Pustelnik cannot recall any conversations with the Lek Defendants’

counsel while he was at Lek Securities (Exhibit 2, at 648:4-648:14), so he has no way of

knowing what disclosures were made to the Lek Defendants’ attorney about the trading at issue,

including whether all of the relevant facts about the trading strategy were disclosed.

        There also is no way to discern what advice, if any, the Lek Defendants’ attorney gave.

Indeed, Pustelnik at first could not even remember seeing a letter from the attorney, and although

he later said he did see such a letter, Pustelnik refused to disclose what the letter said. Id. at

660:9 – 660:10; 662:10 - 662:19; 663:23 – 664:24. And because there has been no disclosure of

what advice might have been given by the attorney, there is no way to assess whether Pustelnik

or the other Avalon Defendants relied on the advice in good faith.

        Similarly deficient are the interrogatory answers provided by the other Avalon

Defendants, which merely averred they were “generally aware” that the trading activity was

“reviewed, vetted and approved” by counsel. Exhibit 3 (Avalon’s and Fayyer’s Responses to

SEC’s Interrogatories), at 4 (emphasis added). That is pure speculation and is insufficient to

show what facts were disclosed to the counsel about the trading activity, what advice was sought,

what particular advice was given, and whether it was followed in good faith.

        Third, because the Lek Defendants invoked attorney-client privilege and refused to allow

disclosure of any details about any advice supposedly given, the advice-of-counsel defense is

unavailable. This is so even though the privilege may have belonged to the Lek Defendants, for



                                                   7
         Case 1:17-cv-01789-DLC Document 416 Filed 09/13/19 Page 11 of 14



whom Pustelnik served as a contractor registered representative. 3 United States v. Wells Fargo

Bank, N.A., 132 F.Supp.3d 558, 566 (S.D.N.Y. 2015) (holding that employee-defendant was

“precluded from asserting an advice-of-counsel defense in light of [his employer’s] refusal to

waive its attorney-client privilege.”). Moreover, Pustelnik’s own attorney further instructed him

to follow the Lek Defendants’ attorney’s instructions. Exhibit 2, at 664:8 - 664:15.

        III.     The Avalon Defendants Also Should Be Precluded From Referring to,
                 or Introducing Evidence of, Any Involvement or Presence of Counsel

                 A.       The Avalon Defendants Should Be Precluded From
                          Referring to Involvement or Presence of Counsel

        The Avalon Defendants also should not be permitted to refer to any involvement of, or

presence of, counsel with regard to whether the subject trading activity was permissible. Even if

the Avalon Defendants had not failed to assert such an argument within the time period allowed

by the Court (see above), they still should be barred from making such an argument now.

The mere assertion that counsel were consulted or involved “would likely confuse the jury,” who

could “easily believe that the fact that a lawyer is present . . . means that he or she must have

implicitly or explicitly ‘blessed’ the legality of the defendants’ conduct.” SEC v. Tourre, 950 F.

Supp. 2d 666, 684 (S.D.N.Y. 2013). Such evidence would allow defendants “all of the essential

benefits of an advice of counsel defense without . . . the burden of proving any of [its] elements.”

Id.; see also SEC v. Kokesh, No. 09-cv-1021, 2014 WL 11516545, at *3 (D.N.M. July 21, 2014)

(finding the “probative value” of such evidence is “outweighed by the danger that the jury will




         3
           The Lek Defendants vigorously asserted attorney-client privilege and adamantly refused to allow any
disclosure of what their counsel was told or what advice he gave. They demanded that Pustelnik not disclose such
information during his deposition (Exhibit 2, at 646:16 – 647:2; 652:10 – 652:20). The Lek Defendants’ counsel
also made clear during the conference call with this Court on March 15, 2018 that they would not in any way permit
waiver of their privilege or disclosure of communications with counsel. Exhibit 1, at 5:1 – 5:6 (the Court
confirming the Lek Defendants’ position that there be no waiver of the privilege).

                                                        8
       Case 1:17-cv-01789-DLC Document 416 Filed 09/13/19 Page 12 of 14



be misled and confused”); SEC v. Mapp, No. 16-cv-00246, 2017 WL 8780604, at *2 (E.D. Tex.

Dec. 4, 2017).

                   B. The Avalon Defendants Should Be Precluded From
                      Introducing Wells Responses From Defense Counsel to FINRA

       In their draft submissions for the pretrial order, the Avalon Defendants have identified a

number of letters from counsel for the Lek Defendants to FINRA, copies of which are submitted

as exhibits along with this memorandum:

 Exhibit to This    Avalon Defendants’ Trial     Description
 Motion             Exhibit Number
 5                  437                          January 22, 2016 letter from Kevin Harnisch to
                                                 FINRA
 6                  438                          May 23, 2016 letter from Kevin Harnisch to
                                                 FINRA
 7                  439                          May 21, 2015 letter from Kevin Harnisch to
                                                 FINRA
 8                  440                          July 31, 2015 letter from Kevin Harnisch to
                                                 FINRA
 9                  556                          May 27, 2016 letter from Kevin Harnisch to
                                                 FINRA)


       These letters were written in response to FINRA’s Wells notices, in which FINRA

advised the Lek Defendants that FINRA may bring claims. The Lek Defendants’ lawyers wrote

letters advocating the Lek Defendants’ case for why those claims should not be brought.

       These letters should be excluded on a number of grounds. First, because they indicate

involvement or presence of counsel, they create the same inappropriate implication discussed

above that because the Lek Defendants’ lawyers were involved, perhaps they advised any of the

defendants that the trading activity was permissible.

       Second, such letters are inadmissible hearsay. The letters are out-of-court statements to

which no exception applies. Third, the letters are not relevant. It is axiomatic that “arguments

by lawyers are not evidence.” 4 L. Sand, et al., Modern Federal Jury Instructions at 74–3 (2000.

                                                 9
        Case 1:17-cv-01789-DLC Document 416 Filed 09/13/19 Page 13 of 14



These particular Wells responses are simply the Lek Defendants’ lawyer’s commentaries on

evidence and legal arguments, none of which are relevant evidence for the jury to consider. See

Gilmore v. Macy’s Retail Holdings, No. 06-3020(JBS), 2009 WL 140518, at *9 n.14 (D.N.J. Jan.

20, 2009)(letters from counsel stating the party’s position were irrelevant and inadmissible).

Finally, introducing such advocacy pieces as though they were evidence would be unfairly

prejudicial to the SEC because they would be counsel’s argument disguised as evidence.

                                             Conclusion

       For the foregoing reasons, the SEC respectfully requests that the Court order in limine

that the Avalon Defendants and their counsel shall not, while in the presence of the jury, offer or

elicit any testimony or other evidence about, and shall not mention or make any reference to any

alleged any advice of, reliance on, or involvement or presence of any attorneys in connection

with the issue of whether the trading activity at issue in this case was permissible or was a

violation of the federal securities laws or other rules.

       The SEC further requests that the Court order that Defendants’ proposed Trial Exhibits

identified above are inadmissible and are excluded from evidence in this case.

Dated: September 13, 2019                              Respectfully submitted,

                                                               /s/ David J. Gottesman
                                                       David J. Gottesman
                                                       Olivia S. Choe
                                                       Sarah S. Nilson
                                                       U.S. Securities and Exchange Commission
                                                       100 F Street N.E.
                                                       Washington, D.C. 20549
                                                       Tel: (202) 551-4470 (Gottesman)
                                                       GottesmanD@sec.gov
                                                       Attorneys for Plaintiff




                                                  10
       Case 1:17-cv-01789-DLC Document 416 Filed 09/13/19 Page 14 of 14



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2019, a true and correct copy of the above

document was served on all counsel of record by filing this document using the CM/ECF system.


                                                    /s/ David J. Gottesman




                                               11
